Jurisdiction is wanting. In adoption of common-law principles courts of equity require the residence, if not the domicile, of at least one of the parties for the maintenance of an annulment suit. Avakian v. Avakian,69 N.J. Eq. 89; Rinaldi v. Rinaldi, 94 N.J. Eq. 14 *Page 250 
; Barney v. Cuness, 68 Vt. 51; Antoine v. Antoine, 132 Miss. 442. No statute has been here enacted to make the requirement unnecessary. If the legislation limiting jurisdiction in divorce libels (P. L., c. 287, ss. 3-5) is applicable to annulment suits, it limits rather than enlarges the scope of the equity rule.
The marriage was local, but that fact is of no avail. It is not where a transaction takes place that gives jurisdiction to determine its civil character, but where the parties to it are, or in some cases where their property is, makes the decisive test.
Petition dismissed.
All concurred.